DETAILED ACTION
This office action is responsive to communication filed on February 9, 2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claims 1 and 16 are allowed for at least the reasons provided by Applicant on pages 11-15 of the reply filed February 9, 2022.

	Claims 2-10 are allowed as depending from an allowed claim 1.

	Claims 17-20 are allowed as depending from an allowed claim 16.

	Claims 11-15 are allowed for the reasons provided by the Examiner on pages 8 and 9 of the Office Action filed November 9, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696